PETROPLUS, JUDGE:
This claim was submitted on the pleadings and undisputed facts. A decision was deferred until a ruling of the Supreme Court of Appeals of West Virginia in the mandamus proceeding instituted against this Court in the case of State of West Virginia ex rel. The City of Morgantown, a Municipal Corporation, vs. Henry Lakin Ducker, et al, was received clarifying and defining the jurisdiction of -this Court with reference to corporate state agencies which are empowered by statute to sue and be sued. On June 17, 1969, the Supreme Court of Appeals ordered this court to take jurisdiction of a claim against the Board of Governors of West Virginia University, and the Court’s opinion makes it clear that the Court of Claims has jurisdiction to hear a claim against the State Board of Education, a corporate agency of the State of West Virginia.
The claimant at the request of the respondent shipped 590,000 Data Cards to the respondent on or about December 5, 1966, and although repeatedly invoiced the respondent failed to make payment in the amount of $727.30. The order was placed by authorized personnel of Marshall University, and immediate delivery was made under a valid contract. The cards were used for registration purposes at the school.
The Court is of opinion to and does hereby award the claimant the sum of $727.30.
Award of $727.30.